260 F.2d 264
The FIRST NATIONAL CITY BANK OF NEW YORK, Objecting Creditor-Appellee,v.Salvatore J. LATONA, formerly known as Sal Nu Associated,Bankrupt-Appellant.
No. 15, Docket 24705.
United States Court of Appeals Second Circuit.
Argued Oct. 7, 1958.Decided Oct. 29, 1958.

Jacob Rabinowitz, of Gelfand & Shedler, New York City (Edward Kunin, New York City, on the brief), for bankrupt-appellant.
Anthony Christy, New York City (Harold H. Keefe, New York City, on the brief), for objecting creditor-appellee.
Before CLARK, Chief Judge, and MEDINA and LUMBARD, Circuit Judges.
PER CURIAM.


1
We are constrained to agree with the referee's persuasive memorandum of decision, confirmed by the court below, that the bankrupt's failure to disclose at least one if not both of two prior loans when procuring a further loan from the objecting creditor here rendered the financial statement he submitted materially false and requires denial of the discharge in bankruptcy he seeks.  None of his various objections to the referee's rulings on evidence are well taken.


2
Order affirmed.